       Case 4:19-cv-00466-JGZ Document 53 Filed 05/21/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Kenneth McMillan, et al.,                        No. CV-19-00466-TUC-JGZ
10                  Plaintiffs,                       ORDER
11   v.
12   Marriott Vacation Club International, et al.,
13                  Defendants.
14
15          In light of Plaintiffs’ Notice of Settlement as to Defendant Marriott Vacation Club
16   International (Doc. 52),
17          IT IS ORDERED that the parties must file a stipulation and form of order for
18   dismissal on or before July 6, 2020.
19          Dated this 20th day of May, 2020.
20
21
22
23
24
25
26
27
28
